Case 5:19-cv-00075-RWS Document 46 Filed 11/08/19 Page 1 of 1 PageID #: 521



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 JOE ANDREW SALAZAR,

 Plaintiff,

         v.

 AT&T MOBILITY LLC,                                    Civil Action No. 5:19-cv-75
 SPRINT/UNITED MANAGEMENT
 COMPANY,                                              JURY TRIAL DEMANDED
 T-MOBILE USA, INC., and
 CELLCO PARTNERSHIP D/B/A VERIZON
 WIRELESS,

 Defendants.



                                            ORDER

        Before the Court is the Second Joint Motion for Extension of Time to Submit Agreed
    .
Protective Order (Docket No. 45) filed by Plaintiff Joe Andrew Salazar (“Salazar”) and

Defendants AT&T Mobility LLC, Sprint/United Management Company, T-Mobile USA, Inc.,

and Cellco Partnership a/b/a Verizon Wireless (“Defendants”) (collectively, the “Parties”).

The Court having now reviewed said motion finds that good cause has been demonstrated

for the requested extension and that the motion should be GRANTED. It is, therefore,

        ORDERED that the Parties shall have up to and including November 14, 2019 to

submit their agreed proposed protective order.

       So ORDERED and SIGNED this 8th day of November, 2019.




                                                       ____________________________________
                                                       ROBERT W. SCHROEDER III
                                                       UNITED STATES DISTRICT JUDGE
